Detailed Action
This action is in response to the RCE (Request for continued examination) filed on October 3, 2022.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.

                                     Response to Arguments  
	Applicant’s arguments dated October 3, 2022 with respect to claims 1-17 and 19-21 USC 103 rejection have been considered, but are not persuasive.
Regarding independent claim 1, the Applicant argues that “nowhere does Iturralde disclose or otherwise suggest the idea that the reconciliation engine 102 receives a request from a different data reconciliation engine included in an origin server 120, as the amended claim language now expressly requires. Iturralde also does not disclose that, in response to this request, the reconciliation engine 102 compares timestamps for client data or that the reconciliation engine 102 transmits a recommendation to the data reconciliation engine included in the origin server 120. Iturralde is silent with respect to the idea of different data reconciliation engines located in different devices working together in any capacity or performing data reconciliation operations. In view of at least these distinctions, Applicant submits that Iturralde cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1.”
The Examiner respectfully disagrees and maintains the rejection. Iturralde teaches in ([0051] and [0058], a system which includes one or more origin servers and each of the clients can issue requests to be fulfilled by the origin servers; The reconciliation engine(s) could be implemented in each client, by supplying each such client with multiple manifests for referencing redundant copies of media content and requesting content based on reconciling locally at the client.
storage can include the manifest data and content data to be disbursed for each pipeline at geographically disparate locations to facilitate access and delivery to the content across a corresponding geographic region.  The storage can be implemented as a distributed storage system. The reconciliation engine could be implemented in each client, by supplying each such client with multiple manifests for referencing redundant copies of media content and requesting content based on reconciling locally at the client.
See also Zhang Abstract and Fig. 1, wherein the contents are synchronized among different data storage nodes located in different geographic areas in a large distributed data storage system, in order to achieve the final data consistency. For example, after node A and Node B are finished data transmission, according to the timestamp of each key in the transmission of data, the data is compared according to timestamp to the other nodes and is determined to be up-to-date data compared to the local node data.
Howard also teaches a method and system for reconciling different versions of files, in which the files are stored at two or more separate locations or sites. The evaluation can be applied to multiple manifest entries for redundant copies of the given media chunk to determine which of the redundant copies is more reliable, this is equivalent to generating a recommendation. Abstract and Fig. 1, show where the contents are synchronized among different data storage nodes located in different geographic areas in a large distributed data storage system, in order to achieve the final data consistency.
	Regarding independent claim 9 and 17, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-8, 10-16 and 19-21, Applicant has not overcome the rejections and they are similarly rejected.
	Applicant is requested to review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 18 is cancelled.   Claims 1-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Iturralde et al. (US 2015/0261600 A1 in view of Howard et al. (5,600,834) and further in view of Zhang et al. (CN102054035B).

Regarding claim 1, Iturralde discloses “A computer-implemented method comprising: “comparing, by a processing node associated with a system data reconciliation engine in response to a request from a second data reconciliation engine included in a first data store node,  a first timestamp associated with a first value that is received from the first data store node to a second timestamp associated with a second value that is received from a second data store node;”” (See Fig. 3, [0018], [0020], [0064]) [0062]) (FIG. 3, the system includes one or more origin servers 120. As an example, the origin server 120 can be connected with one or more content delivery networks 122 to enable content delivery to end users, such as at one or more clients 124. Each of the clients can issue requests to the content delivery network 122 to be fulfilled by the origin server 120. The storage 116 can include the manifest data 114 and ABR content data 112 to be disbursed for each pipeline at geographically disparate locations to facilitate access and delivery to the content across a corresponding geographic region. 
One or more manifest file can be evaluated (e.g., by reconciliation engine of FIG. 1) to ascertain a condition of a given chunk of a corresponding copy of the media content. The evaluation can be applied to multiple manifest entries for redundant copies of the given media chunk to determine which of the redundant copies is more reliable, this is equivalent to generating a recommendation. The modification can include comparing such metadata, being a second value, to determine which manifest entry references a more reliable copy of the given chunk of media content, which is transmitted to modify the entry or if the original entry is more reliable it can be kept. Attributes can include information describing a timestamp, and the like for a presentation of each chunk of media content for the media asset.)
“wherein the first data store node stores client data received from a first set of client devices in a first geographic region, the second data store node stores client data received from a second set of client devices in a second geographic region, and the processing node, the first data store node, and the second data store node are located in separate geographic regions” ([0051] and [0058], a system which includes one or more origin servers and each of the clients can issue requests to be fulfilled by the origin servers; The reconciliation engine(s) could be implemented in each client, by supplying each such client with multiple manifests for referencing redundant copies of media content and requesting content based on reconciling locally at the client.
Storage can include the manifest data and content data to be disbursed for each pipeline at geographically disparate locations to facilitate access and delivery to the content across a corresponding geographic region.  The storage can be implemented as a distributed storage system. 
But, Iturralde does not explicitly disclose “determining that the second timestamp indicates a more recent time than the first timestamp; comparing the second value to the first value; determining that the second value is different than the first value and transmitting a first recommendation that includes the second value to the second data reconciliation engine included in the first data store node.;”
However, Howard teaches “determining that the second timestamp indicates a more recent time than the first timestamp; comparing the second value to the first value; determining that the second value is different than the first value and transmitting a first recommendation that includes the second value to the second data reconciliation engine included in the first data store node.;” (See Fig. 2-Fig. 5, Abstract and Col. 4, lines 3-20, Col. 5, lines 50-56, Col. 10, lines 42-50) (A method and system for reconciling different versions of files, in which the files are stored in computers at two or more separate locations or sites. The evaluation can be applied to multiple manifest entries for redundant copies of the given media chunk to determine which of the redundant copies is more reliable, this is equivalent to generating a recommendation.

Abstract and Fig. 1, wherein the contents are synchronized among different data storage nodes located in different geographic areas in a large distributed data storage system, in order to achieve the final data consistency. For example, after node A and Node B are finished data transmission, according to the timestamp of each key in the transmission of data, the data is compared according to timestamp to the other nodes and is determined to be up-to-date data compared to the local node data.

This journal is compared with the logs from other sites before a file is used at any one site, so that new versions can be propogated automatically and safely to out-of-date sites, with the user immediately alerted if conflicting versions of the file exist at different sites. Different versions of the same file are thus reconciled by each computer maintaining its own journal and by the comparison of the two journals at times specified by the user, with the reconciling system automatically updating file revisions. 

The reconciliation can be applied to collections of files, automatically updating only those files for which it is safe to and necessary do so. Since reconciliation occurs at times selected by the user, inconsistent or partially completed versions of files need not be propogated to other sites. The journal, which is a history of file versions, indicates the file which is edited and its date/time stamp. Reconciliation is performed only for the current entry; that is, the most recent entry for the file. Previous entries refer to out-of-date versions of the file. The goal is to make the entry and file present at every site.
FIG. 3 is a method for reconciling versions of a file including the creation of logs at various sites and the comparison of the logs prior to permitting either automatic updating or manual updating when a comparison between the logs indicates a discrepancy. The system will replace a file with a later version only if it is sure that the later version was derived from the one being replaced. If the file to be replaced is not an earlier version, the system will report an error so that one can resolve the conflict.)
“in response, to determining that the second value is different than the first value, transmitting a first recommendation that includes the second value to the first data store node.” (See Fig. 7 [0016], [0064]) (In the example of FIG. 1, a reconciliation engine 12 is configured to access storage 14 that can store a plurality of manifests 16. A more reliable copy of the given chunk of media content is transmitted to modify the entry or if the original entry is more reliable it can be kept. The evaluation can be applied to multiple manifest entries for redundant copies of the given media chunk to determine which of the redundant copies is more reliable, this is equivalent to generating a recommendation.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Iturralde (Reconciling redundant copies of media content) with Howard (Method and apparatus for reconciling different versions of a file) in order to allow for reconciling different versions of files, in which the files are stored in computers at two or more separate locations or sites. It provides an enhanced capability for allowing updates and for reconciling independently updated distributed data.  Howard, Col. 1, lines 10-13. 
One having ordinary skill would also be motivated to combine Iturralde and Howard and Zhang, in view of the suggestions provided by Howard in Col. 1, lines 35-40 which suggests, “It is desirable to have some synchronization between versions of the same file when created or modified at two different sites. For instance, it is possible to have the same version of a file at two sites and only access one at a time. When, however, versions of a file are created at two sites, it is important to be able to update or reconcile the files at both sites so as to appropriately update both files or only one file.” According to Zhang, it is important to provide a method for synchronizing data in a database based on data scope, which can save massive bandwidth and computational resources, improve speed and efficiency that the large data memory system data upgrades and to carry out content synchronization between the different data memory nodes in order to reach final consistency.
Regarding claim 2, Iturralde in view of Howard and further in view of Zhang discloses “The computer-implemented method of claim 1, further comprising performing at least one of a decryption operation or a decompression operation on first processed data to generate the first value.” (See [0060]) (FIG. 7 illustrates an example of a method 400 for reconciling redundant copies of media content. The method 400 includes, at 402, storing a plurality of manifest files for redundant and interchangeable copies of media content for a given media asset. Each of the manifest files can be generated (e.g., by manifest generator 62 of packager 50 of FIG. 2) for each of a plurality of redundant media productions pipelines. The manifest files can be fixed upon production or they may be updated and revised during production and packaging of chunks of media content for a given media asset. Attributes can include a duration, encryption/decryption, timestamp, and the like for a presentation of each chunk of media content for the media asset.)
Regarding claim 3, Iturralde in view of Howard and further in view of Zhang discloses “The computer-implemented method of claim 1, further comprising performing at least one of an encryption operation or a compression operation on the second value to generate the first recommendation.” (See [0020]) (Attributes can include a duration, compression, encryption/decryption, timestamp, and the like for a presentation of each chunk of media content for the media asset. The reconciliation engine 12 can trigger the recreation by sending instructions to one or more production pipeline, which instructions can include or be derived from attributes specified in the manifest entry for the given chunk of media content.)
Regarding claim 4, Iturralde in view of Howard and further in view of Zhang discloses “The computer-implemented method of claim 1, further comprising: comparing a third timestamp associated with a third value that is received from the first data store node to a fourth timestamp associated with a fourth value that is received from the second data store node; determining that the third timestamp indicates a more recent time than the fourth timestamp; and transmitting a second recommendation that includes the third value to the second data store node.” (See Howard: Fig. 2-Fig. 5)
Regarding claim 5, Iturralde in view of Howard and further in view of Zhang discloses “The computer-implemented method of claim 1, wherein operations related to comparing the first timestamp and comparing the third timestamp occur at least partially in parallel.” (See Howard: Fig. 2-Fig. 5)
Regarding claim 6, Iturralde in view of Howard and further in view of Zhang discloses “The computer-implemented method of claim 1, wherein operations related to transmitting the first recommendation and transmitting the second recommendation occur at least partially in parallel.” (See Howard: Fig. 2-Fig. 5)
Regarding claim 7, Iturralde in view of Howard and further in view of Zhang discloses “The computer-implemented method of claim 1, wherein the first recommendation further includes the second timestamp.” (See [0020]) (Attributes can include a duration, compression, encryption/decryption, timestamp, and the like for a presentation of each chunk of media content for the media asset.)
Regarding claim 8, Iturralde in view of Howard and further in view of Zhang discloses “The computer-implemented method of claim 1, wherein the first timestamp is generated based on a centralized clock service.” (See Howard: [0004] (in order to allow updates, a centralized update log or a centralized data server is provided.)
As per claim 9, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps” (See [0059]) (The methods or portions thereof can be implemented as instructions stored in a non-transitory storage medium as well as be executed by a processor of a computer device or special purpose media distribution device.)
Regarding claim 10 Iturralde in view of Howard and further in view of Zhang discloses “The one or more non-transitory computer-readable storage media of claim 9, wherein the first timestamp is associated with the first value, the second timestamp is associated with the second value, and both the first value and the second value are associated with a first key.” (See Howard: Fig. 2-Fig. 5)
Regarding claim 11, Iturralde in view of Howard and further in view of Zhang discloses “ The one or more non-transitory computer-readable storage media of claim 9, wherein the recommendation also includes a third value and a third timestamp, and further comprising: comparing a fourth timestamp that is associated with a fourth value to the third timestamp, wherein the fourth value is stored at a second location in the first data store node, and both the third value and the fourth value are associated with a second key; and if the third timestamp indicates a more recent time than the fourth timestamp, then storing the third value at the second location, or if the third timestamp does not indicate a more recent time than the fourth timestamp, then discarding the third value”. (See Howard: Fig. 2-Fig. 5)
As per claim 12, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.
Regarding claim 13, Iturralde in view of Howard and further in view of Zhang discloses “The one or more non-transitory computer-readable storage media of claim 9, wherein generating the data snapshot comprises executing at least one of a compaction operation, an encryption operation, or a compression operation on the first value and the first timestamp.” (See [0060]) (FIG. 7 illustrates an example of a method 400 for reconciling redundant copies of media content. Each of the manifest files can be generated (e.g., by manifest generator 62 of packager 50 of FIG. 2) for each of a plurality of redundant media productions pipelines. The manifest files can be fixed upon production or they may be updated and revised during production and packaging of chunks of media content for a given media asset. Attributes can include a duration, compaction compression, encryption/decryption, timestamp, and the like for a presentation of each chunk of media content for the media asset.)
Regarding claim 14, Iturralde in view of Howard and further in view of Zhang discloses “The one or more non-transitory computer-readable storage media of claim 9, further comprising executing at least one of a decryption operation and a decompression operation on the recommendation to read the second timestamp.” (See [0060]) (FIG. 7 illustrates an example of a method 400 for reconciling redundant copies of media content. Each of the manifest files can be generated (e.g., by manifest generator 62 of packager 50 of FIG. 2) for each of a plurality of redundant media productions pipelines. The manifest files can be fixed upon production or they may be updated and revised during production and packaging of chunks of media content for a given media asset. Attributes can include a duration, compaction compression, encryption/decryption, timestamp, and the like for a presentation of each chunk of media content for the media asset.)
Regarding claim 15, Iturralde in view of Howard and further in view of Zhang discloses “The one or more non-transitory computer-readable storage media of claim 9, wherein the transmitting the data snapshot comprises: generating a plurality of chunks based on the first data snapshot; and transmitting the plurality of chunks to the processing node.” (See Fig. 4 and [0013]) (Each of the plurality of media production pipelines can be configured to generate a redundant copy of a given media asset according to an adaptive delivery profile, each redundant copy of the given media asset including a plurality of chunks of media content. Each of the plurality of media production pipelines can also be configured to generate a manifest file associated with each respective redundant copy of the given media asset to reference the respective plurality of chunks of media content.)
Regarding claim 16, Iturralde in view of Howard and further in view of Zhang discloses “The one or more non-transitory computer-readable storage media of claim 9, wherein the transmitting the data snapshot comprises: generating a first chunk and a second chunk based on the first data snapshot; executing at least one of a compaction operation, a compression operation, and an encryption operation on the first chunk to generate a first processed chunk; executing at least one of the compaction operation, the compression operation, or an encryption operation on the second chunk to generate a second processed chunk; and transmitting the first processed chunk and the second processed chunk to the processing node for data reconciliation operations.” (See Fig. 4 and [0013]) (Each of the plurality of media production pipelines can be configured to generate a redundant copy of a given media asset according to an adaptive delivery profile, each redundant copy of the given media asset including a plurality of chunks of media content. Each of the plurality of media production pipelines can also be configured to generate a manifest file associated with each respective redundant copy of the given media asset to reference the respective plurality of chunks of media content.)
As per claim 17, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system, comprising: a processing node that includes a first processor, wherein the first processor executes first instructions to perform the steps” (See [0011]) (System can include a reconciliation engine configured to evaluate metadata in a given manifest file of a plurality of manifest files generated for redundant copies of a given media asset. The methods or portions thereof can be implemented as instructions stored in a non-transitory storage medium as well as be executed by a processor of a computer device or special purpose media distribution device. See also, Howard: Fig. 4)
Regarding claim 19 Iturralde in view of Howard and further in view of Zhang discloses “The system of claim 17, wherein generating the one or more recommendations comprises, including the second value and the second timestamp in the first recommendation.” (See Howard: Fig. 2-Fig. 5)
Regarding claim 20, Iturralde in view of Howard and further in view of Zhang discloses “The system of claim 17, wherein the first data store node is included in a first cluster that is located in the first geographic region, and the second data store node is included in a second cluster that is located in a second geographic region.” (See Fig. 1)
Regarding claim 21, Iturralde in view of Howard and further in view of Zhang discloses “The computer-implemented method of claim 1, wherein the first data store node and the second data store node are available for processing client data requests from client devices while the processing node performs the steps of comparing the first timestamp to the second timestamp, determining that the second timestamp indicates the more recent time than the first timestamp, comparing the second value to the first value, determining that the second value is different than the first value, and transmitting the first recommendation.” (See Howard, Col. 1, lines 15-20) (In a distributed file environment, logs may be built incrementally by occasionally observing the state of the systems in terms of the files and their timestamps and creating additional log entries reflecting appearance, disappearance and changes of files. Furthermore, logs may be purged of obsolete entries by including additional log entries indicating the most recent time each site has participated in a reconciliation and deleting obsolete entries.)












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272- 3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154            
                                                                                                                                                                   /HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154